DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuji (2004/0079090).
Tsuji (Figure 7, paragraph 56) discloses an operating method of a heat-storage system, comprising the steps of:
executing a first operating mode (paragraphs 61 and 67) to supply heat of a heat source 40 (paragraph 49) to a first hydrogen storage alloy in a first tank 18, to cause movement of hydrogen from the first hydrogen storage alloy in the first tank 18 to a second hydrogen storage alloy in a second tank 18A (paragraph 55), the second hydrogen storage alloy being different from the first hydrogen storage alloy in dissociation pressure characteristic with respect to an alloy temperature (paragraph 55); and 
executing a second operating mode (paragraphs 65 and 67) to supply cold of outside air 53 (paragraph 50) to the first hydrogen storage alloy, to cause movement of hydrogen from the second hydrogen storage alloy in the second tank 18A to the first hydrogen storage alloy in the first tank 18, wherein

Regarding claim 2, Tsuji discloses the step of executing the first operating mode includes a step of operating a first gas pump 73 that sends hydrogen from an inside of the first tank 18 to the second tank 18A when a dissociation pressure of the first hydrogen storage alloy is lower than a dissociation pressure of the second hydrogen storage alloy (paragraphs 57-58).
Regarding claim 3, Tsuji discloses the step of executing the second operating mode includes a step of operating a second gas pump 74 that sends hydrogen from the second tank 18A to the first tank 18 when a dissociation pressure of the second hydrogen storage alloy is lower than a dissociation pressure of the first hydrogen storage alloy (paragraphs 57-58).
	Regarding claim 11, Tsuji (paragraph 55) discloses a dissociation pressure of the first hydrogen storage alloy becomes higher than a dissociation pressure of the second hydrogen storage alloy upon receiving supply of heat higher than an outside air temperature at least in wintertime, and conversely, becomes lower than a dissociation pressure of the second hydrogen storage alloy upon receiving supply of cold of outside air.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (2004/0079090) in view of Takahashi et al. (JP 2009-71959).

Takahashi et al. discloses an operating method of a heat-storage system (Figure 1), comprising the step of:
supplying hydrogen generated in a water electrolysis apparatus (i.e. fuel cell) 51 to a first tank 52 (paragraph 36) for the purpose of facilitating heat storage conversion.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Tsuji supplying hydrogen generated in a water electrolysis apparatus to the first tank Tsuji for the purpose of facilitating heat storage conversion as recognized by Takahashi et al..
	Regarding claim 5, as applied to claim 4 above, Takahashi et al. teaches the step of supplying hydrogen generated in a water electrolysis apparatus to the second tank 18A of Tsuji would have been obvious.
	Regarding claim 6, Takahashi et al. (paragraphs 36 and 38) discloses after the step of executing the first operating mode, a step of supplying hydrogen from the first hydrogen storage alloy in the first tank 52 to a fuel cell apparatus 51, and causing the fuel cell apparatus 51 to perform power generation.
	Regarding claim 7, as applied to claims 1 and 6 above, the first and second operating modes of Tsuji are sequential.
	Regarding claim 8, as applied to claim 6 above, Takahashi et al. teaches the step of supplying hydrogen from the second hydrogen storage alloy in the second tank 18A of Tsuji to a 
	Regarding claim 9, as applied to claim 6 above, Takahashi et al. (paragraph 46) further discloses the fuel cell apparatus 51 performs power generation when a power failure occurs.
	Regarding claim 10, as applied to claim 8 above, Takahashi et al. (paragraph 46) further discloses the fuel cell apparatus 51 performs power generation when a power failure occurs.
	Regarding claim 12, Takahashi et al. discloses a solar power generation apparatus 13 (paragraph 28), a water electrolysis apparatus 51, using electric power from the solar power generation apparatus 13 (paragraph 36), a fuel cell apparatus 51, and a hot water storage tank as the heat storage device 59 as disclosed by Tsuji, causing hydrogen generated in the water electrolysis apparatus 51 to be stored in the first hydrogen storage alloy, generating by the fuel cell apparatus 51 electric power using hydrogen supplied from the first hydrogen storage alloy,   
	and causing heat of the second hydrogen storage alloy in the first operating mode to be stored in the hot water storage tank 59 as disclosed in Tsuji at least in wintertime, and causing heat when hydrogen generated in the water electrolysis apparatus 51 in a period different from at least the wintertime is stored in at least one of the first hydrogen storage alloy or the second hydrogen storage alloy, and heat accompanying power generation of the fuel cell apparatus 51 using hydrogen supplied from at least one of the first hydrogen storage alloy or the second hydrogen storage alloy to be stored in the hot water storage tank 59 as disclosed in Tsuji.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763